Per Curiam.
This case was commenced and prosecuted by the plaintiffs, by a guardian ad litem, to cancel a deed executed by them in favor of one of the defendants, which they allege was procured from them by, and in pursuance of, a conspiracy entered into between the defendants, and by means of persuasion, wrongful advice, coercion, and wrongful suggestion, plaintiffs at the time being mentally incompetent to transact business or to execute such deed. From a judgment in favor of the defendants denying the relief prayed for, the plaintiffs have appealed.
While the relief prayed for was purely equitable, the cause was submitted to a jury by the court, for advisory findings in the form of answers to special interrogatories upon, (1) the question of appellants being mentally competent to transact business and execute the deed involved; (2) the question of conspiracy on the part of the defendants, and their wrongful advice, coercion, and influence exercised over appellants, resulting in the execution of the deed; and (3) the question of the consideration passing to appellants for the deed. These questions were all determined by the jury in favor of respondents. Thereafter the court made findings in keeping therewith in favor of respondents.
We find nothing in the contentions of counsel for appellants here presented worthy of serious consideration, except the questions of fact, which were determined against them by both the jury and the trial judge. A careful reading of the entire evidence convinces us that the findings of both the jury and the trial judge are well supported by the evidence. We would be inclined to take this view even were the burden of proof upon the respondents.
A review of the evidence in detail here would be of no value to the profession or the parties to this case. We conclude that the judgment must be affirmed. It is so ordered.